UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JOSEPH R. FORD; SIGMUNT KREMZNER;       
BRUCE HENDERSON; HELEN
CASSELMAN; ARAM EHRAMJIAN; JAMES
NEIL LEWIS; GEORGE D. ONUFER;
CARMINE RUSSO,
               Plaintiffs-Appellants,
                 v.
GEORGETOWN COUNTY WATER AND
SEWER DISTRICT, and its Director;
ROBERT BARKER, in his individual
and official capacities; ROBERT B.
PLOWDEN; FELIX H. RHUE; JAMES B.
WILKIE; LOUIS R. MORANT; JAMES H.
DUNN; MOCK; WILLIAM J.                          No. 02-1570
SCHWARTZKOPF, the Commissioners
of Georgetown County Water and
Sewer District, each in his
individual and official capacities;
GEORGETOWN LEGISLATIVE
DELEGATION, an association known
as and its purported members; VIDA
MILLER; ARTHUR RAVENEL; JOHN
SNOW; YANCY MCGILL, each in his
or her individual and official
capacities; JAMES HODGES, Governor
of South Carolina in his individual
capacity,
               Defendants-Appellees.
                                        
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                         (CA-01-4226-2-23)
2                FORD v. GEORGETOWN COUNTY WATER
                      Submitted: May 20, 2003

                       Decided: June 17, 2003

       Before NIEMEYER and LUTTIG, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed as modified by unpublished per curiam opinion.


                              COUNSEL

Gilbert Scott Bagnell, BAGNELL & EASON, L.L.C., Columbia,
South Carolina, for Appellants. William W. Doar, Jr., MCNAIR
LAW FIRM, P.A., Georgetown, South Carolina; James J. Hinchey,
Jr., Mary J. Murray, HINCHEY, MURRAY & PAGLIARINI, L.L.C.,
Charleston, South Carolina; M. Dawes Cooke, Jr., BARNWELL,
WHALEY, PATTERSON & HELMS, L.L.C., Charleston, South Car-
olina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Appellants, residents of the Hagley subdivision of Georgetown
County, South Carolina, appeal the order of the district court denying
relief on their claims of constitutional infringements by the George-
town Water and Sewer District (the "District"). For the reasons stated
below, we affirm the district court’s denial of relief on the ground that
the court lacked subject matter jurisdiction.
                  FORD v. GEORGETOWN COUNTY WATER                           3
   The Rooker-Feldman abstention doctrine establishes that lower
federal courts lack jurisdiction over a litigant’s challenge to a state
court decision, including challenges alleging the state court’s action
was unconstitutional. See District of Columbia Court of Appeals v.
Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S.
413 (1923) (noting exclusive jurisdiction over review of state court
action is in the Supreme Court of the United States). A federal district
court lacks jurisdiction over state court adjudications and "claims that
are ‘inextricably intertwined’ with a state court judgment." Jordahl v.
Democratic Party of Va., 122 F.3d 192, 199 (4th Cir. 1997). This doc-
trine precludes a district court not only from reviewing a decision
from a state’s highest court, but also the decisions of lower state
courts. Id.

   By prohibiting review of such state court claims, the Rooker-
Feldman doctrine prohibits a lower federal court from reviewing
claims actually presented to a state court, including constitutional
claims that derive from the state court judgment. Allstate Ins. Co. v.
West Virginia State Bar, 233 F.3d 813, 816 (4th Cir. 2000) (citing
Plyler, 129 F.3d at 731). Thus, "‘[a] party losing in state court is
barred from seeking what in substance would be appellate review of
the state judgment in a United States district court, based on the los-
ing party’s claim that the state judgment itself violates the loser’s fed-
eral rights.’" Brown & Root, Inc. v. Breckenridge, 211 F.3d 194, 198
(4th Cir. 2000) (quoting Johnson v. De Grandy, 512 U.S. 997, 1005-
06 (1994)).

   Appellants’ action before the district court clearly sought review of
a state court’s proceedings. The South Carolina courts have twice
reviewed and rejected Appellants’ claims of constitutional depriva-
tions by the District. See Ford v. Georgetown County Water & Sewer
Dist., 532 S.E.2d 873 (S.C. 2000); Hagley Homeowners Ass’n, Inc.
v. Hagley Water, Sewer, & Fire Auth., 485 S.E.2d 92 (S.C. 1997).
Appellants’ federal complaint advanced essentially identical claims
under federal law and the federal constitution. These claims are so
intertwined with the prior state litigation as to warrant application of
the Rooker-Feldman doctrine leaving the district court without jurisdic-
tion.1
  1
  To the extent that the federal litigation differs from the state litigation,
Appellants’ claims are barred by the doctrine of res judicata because
4                FORD v. GEORGETOWN COUNTY WATER
   Accordingly, we modify the judgment below to reflect that the case
is dismissed for lack of jurisdiction,2 and we affirm the judgment as
so modified. See 28 U.S.C. § 2106 (2000); MM ex rel. DM v. School
Dist. of Greenville County, 303 F.3d 523, 536 (4th Cir. 2002) ("[W]e
are entitled to affirm the court’s judgment on alternate grounds, if
such grounds are apparent from the record."). We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                            AFFIRMED AS MODIFIED

Appellants could have raised the federal claims before the state courts
but did not. See Allen v. McCurry, 449 U.S. 90, 94 (1980) (holding that
res judicata precludes litigants from retrying issues that were previously
raised in a prior action decided on its merits or that could have been
raised in the previous action).
   2
     A lack of subject matter jurisdiction may be raised at any time by
either of the parties or by the court, sua sponte. See Plyler v. Moore, 129
F.3d 728, 731 n.6 (4th Cir. 1997).